SCHWELB, Associate Judge,
concurring:
I concur in the judgment and opinion of the court, but write separately to elaborate why, in my view, the decision of the trial court cannot be sustained.
WASA’s governing statute provides that WASA may “establish” or “adjust” water and sewer rates following notice and a public hearing. See D.C.Code § 43-1686(b) (1998). In my opinion, it was WASA, and not the Council of the District of Columbia, that “established” the current rates for non-profit organizations, including Jubilee Housing, and it did so, in violation of the statute, without the required notice or hearing.
In this case, as the trial judge found, WASA’s Board of Directors met on December 5,1996, and
decided that financial and policy considerations to accomplish the goal of delivering quality and efficient water and sewer services precluded the Board from offering discounted water and sewer services to the plaintiff organizations.
(Emphasis added.) It is undisputed that this decision was made without prior notice to Jubilee Housing, and without a public hearing. Nevertheless, WASA claims that its action did not “establish” or “adjust” rates for non-profit organizations, and therefore did not violate the requirements of § 43-1686(b). In my view, WASA’s position cannot be reconciled with the literal *284and common-sense meaning of the phrase “establish ... rates.”
Our dissenting colleague describes WASA’s action as a decision “not to reinstate the legislatively repealed exemptions” for charitable organizations. Dissenting opinion, post, at 286. Indeed, her defense of WASA’s position is predicated upon the foregoing characterization of what the legislature did. But in 1996, the Council did not, in any meaningful sense, repeal the favored treatment which had been provided for charitable organizations. Rather, the Council prospectively abolished its own authority over water and sewer rates, and it then went on to repeal all existing water and sewer rates, both for “regular” customers and for “non-profit” entities such as Jubilee Housing; this repeal was to become effective ninety days after the first meeting of WASA’s Board of Directors.1 See Act, §§ 301-06, 601.2
The Council further directed that “[t]he Authority shall ... establish and adjust retail water and sewer rates.” D.C.Code § 43-1686(b). In connection with this directive, the Council provided, as I have previously noted, that rates were to be established and adjusted “following notice and public hearing.” Id. Finally, the Council expressly transferred to WASA the power “[t]o determine whether ... charitable organizations” should be “furnished with water and sewer service without charge.” D.C.Code § 43-1673(31). The legislature thus left to WASA the determination whether non-profit organizations, such as Jubilee Housing, should continue to receive more favorable treatment than other customers do with regard to water and sewer rates.
As contemplated by the Act, WASA undertook to establish rates for users, both for regular customers and for charitable organizations, before the existing rates expired on December 26, 1996. The minutes of WASA’s Board of Directors during the autumn of 1996 reveal that the “elimination of exemptions or reductions in water/sewer bills for non-profit organizations and churches” was one of the “action items” at the Board’s initial meeting on September 26, 1996. The issue was further addressed at subsequent Board meetings, and the Board’s “Retail Rates Committee” was charged with the task of developing a position paper and a recommendation. Finally, on December 5, 1996, in conformity with a recommendation of the “Retail Rate Committee,” the Board of Directors decided that effective December 26, 1996, non-profit organizations “will be billed the full rate for water and sewer services.”
On December 13, 1996, WASA’s General Manager, Larry King, sent a letter to Jubilee Housing in which he explained WASA’s authority to make this decision and its reasons for having done so. Mr. King wrote that WASA’s Board of Directors had “considered the matter of continuing allowances for water and sewer services for Non Profit Housing Developments at [its] meeting on Thursday, December 5, 1996,” that the Act “gave the Board of Directors the responsibility for determining whether free and discounted water allowances should continue,” and that
*285after balancing the important financial and policy considerations surrounding the delivery of quality and efficient water and sewer services, the Board of Directors had no other alternative except to discontinue the free water allowance currently provided to you effective December 26,1996.
In other words, as WASA’s General Manager explained in his letter, the Authority had weighed the pros and cons of continuing to provide more favorable treatment for non-profit organizations, had decided against retaining such favored treatment, and had set, or established, Jubilee Housing’s rates at the same level as “regular” customers would be required to pay. On December 19, 1996, WASA adopted interim rates for all consumers, and, in conformity with its decision of December 5, provided no exemption or preferential treatment for Jubilee Housing.
“Courts deal with the substance rather than the form of transactions.” E.D.M. & Assocs. v. GEM Cellular, et al., 597 A.2d 384, 387-88 (D.C.1998) (citations omitted). The focus is, or should be, on the “practical consequences of the existing situation,” so that “important legislative policies” will not be thwarted on the basis of considerations not pertinent to the substance of the issue. Id. In this case, the substance of the roles played by the Council and WASA in establishing the rates applicable to Jubilee Housing is not difficult to fathom. The Council effectively washed its hands of the setting of water and sewer rates and conferred on WASA the responsibility for doing so. The Council specifically directed WASA to determine the appropriate rates for non-profit organizations. By transferring its authority on this issue to WASA without providing any guidance as to which way the Authority should go, the Council effectively adopted a posture of neutrality regarding whether non-profit organizations should or should not be subject to the same rates as other customers.
As a result of this legislative action, it was WASA, and not the Council, which subsequently decided that non-profit organizations would not be accorded the favorable treatment that had been provided to them in the past. It was therefore the Authority, and not the Council, that “established” the rates complained of within the meaning of § 43-1686(b). To hold otherwise would be to assert that the rates were “established” by an entity (the Council) which took no position on what the rates should be, rather than by the body (WASA) which weighed the competing policy considerations and made the difficult and controversial call that generated this litigation.
WASA’s disputed action of December 5, 1996, which in my view established the rates to be charged to non-profit organizations, was taken without notice to Jubilee Housing and without the public hearing required by the Act. WASA’s action defeated the “important legislative policfy],” E.D.M. & Assocs., supra, 597 A.2d at 388, requiring notice and a public hearing before rates may be established or adjusted. Accordingly, I agree with the court that the rates were not lawfully adopted, and that the decision of the trial court sustaining the Authority’s action should be reversed.

. The Board’s first meeting took place on September 26, 1996. WASA was therefore obliged to establish rates for all users, including non-profit organizations, by December 26, 1996.


. References in this opinion to the "Act" are to the "Water and Sewer Authority Establishment and Department of Public Works Reorganization Act of 1996.” D.C. Law 11-111, 43 D.C.Reg. 548 (Apr. 18, 1996), codified at D.C.Code §§ 43-1501 et seq.